Citation Nr: 1734899	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for an unspecified disability resulting from Anthrax exposure.

5.  Entitlement to service connection for fibromyalgia (also claimed as Gulf War Syndrome and muscle aches and pains), to include as due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue syndrome (also claimed as Gulf War Syndrome), to include as due to undiagnosed illness.

7.  Entitlement to service connection for skin rashes (also claimed as Gulf War Syndrome), to include as due to undiagnosed illness.

8.  Entitlement to service connection for a disability manifested as left arm tingling and numbness (also claimed as Gulf War Syndrome), to include as due to undiagnosed illness.

9.  Entitlement to service connection for a cognitive disorder, claimed as memory loss and poor concentration (also claimed as Gulf War Syndrome), to include as due to undiagnosed illness.

10.  Entitlement to service connection for a heart condition (also claimed as Gulf War Syndrome), to include as due to undiagnosed illness.

11.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder with major depressive disorder.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2000 to May 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2009 (denying service connection for hearing loss, tinnitus, right knee, and reaction to Anthrax) rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) and December 2010 (granting service connection for PTSD and assigning a 70 percent rating and denying fibromyalgia, chronic fatigue syndrome, skin rashes, left arm, cognitive disorder, and a heart condition) rating decisions of the Roanoke, Virginia, RO (which currently holds jurisdiction of the claims file.) 

The Veteran requested a videoconference Board hearing in connection with her appeal.  Such a hearing was scheduled for April 2017.  In March 2017, the Veteran (timely) contacted VA to request that the hearing be rescheduled.  As is discussed in more detail below, the Board finds that VA sent notice of the hearing to the wrong address and attempted to contact the Veteran at the wrong phone number.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was initially scheduled for a videoconference Board hearing to be held in April 2017.  In March 2017, she contacted VA (by telephone) to reschedule the hearing, as she had a prior obligation for the first hearing date.  The Report of General Information records her current address as a street address (consistent with the one to which her initial hearing notice was sent) and her telephone number as ending in the numeral "2."    

The Veteran's hearing was rescheduled for May 2017.  Notice of the hearing was sent to a PO Box, and was returned as refused; notably, the record does not contain evidence subsequent to the March 2017 Report of General Information indicating that the Veteran's address had changed.  The RO then attempted to contact the Veteran by phone, but did not reach anyone.  However, the number listed as the one called, while otherwise the same as the one recorded in March 2017, ends in the numeral "1."  The Veteran did not appear for the May 2017 hearing.  

The evidence of record indicates that the Veteran attempted to reschedule her hearing in a timely fashion, but that notice of such hearing was not sent to her current address (and was returned), and a follow-up phone call was made to an incorrect number.  Therefore, the Board finds that VA failed to notify the Veteran of the scheduled hearing.  See 38 C.F.R. § 20.704(b).  Because videoconference hearings are scheduled by the RO, remand is required for the hearing to be rescheduled and proper notice provided to the Veteran.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran (at her current address, identified in the March 2017 Report of General Information) of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

